Exhibit 10

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into
November 29, 2007, by and between Granite City Food & Brewery Ltd., a
corporation duly organized and existing under the laws of the State of
Minnesota, with a place of business at 5402 Parkdale Drive, Suite 101, St. Louis
Park, Minnesota 55416 (hereinafter referred to as the “Company”), and James G.
Gilbertson, a resident of the state of Minnesota (hereinafter referred to as
“Executive”).

BACKGROUND OF AGREEMENT

•                                          The Company desires to employ
Executive as its Chief Financial Officer and principal accounting officer, and
Executive desires to accept such employment.

•                                          This Agreement memorializes the terms
and conditions of Executive’s employment.

In consideration of the foregoing, the Company and Executive agree as follows:

ARTICLE 1

EMPLOYMENT

1.01  Subject to the terms of Articles 3 and 6, the Company hereby agrees to
employ Executive pursuant to the terms of this Agreement, and Executive agrees
to such employment as its Chief Financial Officer and as the Company’s principal
accounting officer, and shall continue to hold such title under the terms of
this Agreement.  Executive’s primary place of employment shall be the Company’s
executive offices at St. Louis Park, Minnesota.

1.02  Executive shall generally have the authority, responsibilities, and such
duties as are customarily performed by the chief financial officer and principal
accounting officer of a public company of similar size and industry,
specifically including, without limitation, the following responsibilities:

  (i)                               working with senior management of the
Company and its Board of Directors (the “Board”) in formulating short and long
term goals and developing, implementing, and executing strategies to attain
Company objectives;

 (ii)                               participating as a key member of the senior
management team and as the Chief Executive Officer’s financial advisor in
setting and executing on strategies to meet Company objectives;

(iii)                               endeavoring to establish and maintain a
relationship of trust and credibility with members of the senior management
team, the Board, its committees, outside auditors and legal counsel;

 

--------------------------------------------------------------------------------


 

(iv)                              supervising the implementation of the
Company’s policies and business processes in order to meet the corporate
governance and internal control requirements established by the senior
management team, the Board and relevant laws, including, but not limited to: 
(A) designing and implementing effective disclosure controls and procedures that
are necessary to insure accurate financial reporting; (B) conducting periodic
reviews and evaluations of the effectiveness of the Company’s disclosure
controls and procedures, including, without limitation, interfacing with the
senior management team and other Company personnel, the Board, Audit Committee,
outside auditors and legal counsel to insure the effectiveness of the Company’s
disclosure controls and procedures; (C) accurately reporting the results of
Company operations and related matters to the Securities and Exchange
Commission,  and other regulatory agencies; and (D) acting as a certifying
officer of the Company’s financial reporting under the Exchange Act and other
regulatory agencies;

(v)                                 interfacing with the financial/investment
community;

(vi)                              managing and protecting the Company’s capital
and liquid assets and monitoring and advising management regarding the
availability of adequate capital at all times;

(vii)                           regularly and systematically appraising and
evaluating the Company’s performance results against the Company’s established
objectives; and

(viii)                        consistent with the foregoing, such other finance
functions as the Chief Executive Officer of the Company may assign to Executive
from time to time during his employment period.

Executive shall also render such additional services and duties within the scope
of Executive’s experience and expertise as may be reasonably requested of him
from time to time by the Board.

1.03  Executive shall report to the Board or any committee thereof as the Board
shall direct, and shall generally be subject to direction, orders and advice of
the Board.

ARTICLE 2

BEST EFFORTS OF EXECUTIVE

2.01  In his capacity as Chief Financial Officer, Executive shall use his best
energies and abilities in the performance of his duties, services and
responsibilities for the Company.

2.02  During the term of his employment, Executive shall devote substantially
all of his business time and attention to the business of the Company and its
subsidiaries and affiliates and shall not engage in any substantial activity
inconsistent with the foregoing, whether or not such activity shall be engaged
in for pecuniary gain, unless approved by the Board; provided, however, that, to
the extent such activities do not violate, or substantially interfere with his

 

2

--------------------------------------------------------------------------------


 

performance of his duties, services and responsibilities under this Agreement,
Executive shall be permitted to serve on civic or charitable boards or
committees thereof.

2.03  Effective on the first day of the commencement of employment, the Company
shall grant Executive a nonqualified stock option pursuant to its 2002 Equity
Incentive Plan (the “Plan”), to purchase up to 175,000 shares of common stock at
an exercise price equal to the Company’s closing sale price of a share of common
stock on such date . Such option shall have a ten-year term, and shall vest in
three installments as follows:  (i) 75,000 shares on the date of commencement of
employment; (ii) an additional 50,000 shares on the first anniversary of the
date of employment; and (iii) the remaining 50,000 shares on the second
anniversary of employment, subject to acceleration upon a change of control as
defined by Plan.  The option will in all respects be governed under the terms
and conditions of the Plan and the Company’s standard form of non-qualified
stock option agreement.

ARTICLE 3

TERM AND NATURE OF EMPLOYMENT

3.01  Executive’s employment shall commence on November 29, 2007.

3.02  Executive’s employment pursuant to this Agreement shall be on an at-will
basis, with either Executive or the Company having the right to terminate
Executive’s employment with or without cause on not less than sixty (60) days’
prior written notice.  The terms and conditions of this Agreement may be amended
from time to time with the consent of the Company and Executive.  All such
amendments shall be effective when memorialized by a written agreement between
the Company and Executive or by resolutions of the Board or the Company’s
Compensation Committee (the “Committee”).

ARTICLE 4

COMPENSATION AND BENEFITS

4.01  During the term of employment hereunder, Executive shall be paid a base
salary at the rate of Two Hundred Twenty-five Thousand ($225,000) per year
(“Base Salary”), payable in monthly installments in accordance with the
Company’s established pay periods, reduced by all deductions and withholdings
required by law and as otherwise specified by Executive.  Executive’s salary may
be increased (but not decreased), in the sole discretion of the Board.  In the
event Executive’s employment shall, for any reason, terminate during the Term,
Executive’s final monthly Base Salary payment shall be made on a pro-rated basis
as of the last day of the month in which such employment terminated.

During the term of employment, in addition to payments of Base Salary set forth
above, Executive shall be eligible to participate in any performance-based cash
bonus or equity award plan for senior executives of the Company based upon
achievement of individual and/or Company goals established with respect to each
fiscal year by the Board or Committee after reasonable consultation with
Executive.  Executive’s participation in bonus plans shall be within the
discretion of the Company’s Board or Compensation Committee. Subject to the
terms of any

 

3

--------------------------------------------------------------------------------


 

such plan, Executive may be eligible  to receive a bonus of up to fifty percent
of his Base Salary.  Cash bonuses may based upon performance of CFO duties under
this Agreement and Company performance targets that are established by the
Company’s Compensation Committee for the Company’s chief executive officer and
chief operating officer.  Annual performance metrics that may be used by the
Compensation Committee may include, but not be limited to, objective performance
criteria such as revenue, IROP, G&A, opening expenses, operating weeks and
EBITDA, as well as achievement of individual performance goals.  Any cash bonus
will be pro-rated for any partial fiscal year in which Executive’s employment
may terminate.  Cash bonuses will be paid in the same manner as the cash bonus
payable to the Company’s chief executive officer or other members of the
Company’s senior management team, to the extent earned.

4.02  During the term of employment, Executive shall be entitled to participate
(without duplication) in employee benefit plans, policies, programs, perquisites
and arrangements, as the same may be provided and amended from time to time,
that are provided generally to similarly situated executive employees of the
Company, to the extent Executive meets the eligibility requirements for any such
plan, policy, program, perquisite or arrangement.

4.04  The Company shall reimburse Executive for all reasonable business expenses
incurred by Executive in carrying out Executive’s duties, services, and
responsibilities under this Agreement.  Executive shall comply with generally
applicable policies, practices and procedures of the Company with respect to
reimbursement for, and submission of expense reports, receipts or similar
documentation of, such expenses.

ARTICLE 5

VACATION AND LEAVE OF ABSENCE

5.01  Executive shall be entitled to four (4) weeks of paid vacation per year,
in addition to the Company’s normal holidays.  Vacation time will be scheduled
taking into account the Executive’s duties and obligations at the Company. 
Unused paid vacation time shall not accumulate from year to year, unless
otherwise approved in writing by the Board or Committee.  Sick leave and all
other leaves of absence will be in accordance with the Company’s stated
personnel policies.

ARTICLE 6

TERMINATION

6.01  The Company may terminate Executive’s employment without Cause by giving
Executive at least sixty (60) days written notice thereof.

6.02  Executive’s employment will be deemed terminated as of the date hereof the
death of the Executive.  In the event of such termination, there shall be
payable to Executive’s estate compensation earned through the date of death
together with a pro-rata portion of any bonus due Executive pursuant to any
bonus plan or arrangement established or mutually agreed-upon prior to
termination, to the extent earned or performed based upon the requirements or
criteria of such plan or arrangement, as the Board shall in good faith
determine.  Such pro-rated bonus, shall be

 

4

--------------------------------------------------------------------------------


 

payable at the time and in the manner payable to other executives of the Company
who participate in such plan or arrangement.

6.03  Any other provision of this Agreement notwithstanding, the Company may
terminate Executive’s employment upon written notice specifying a termination
date based on any of the following events that constitute Cause:

(a)                                  Any commission or nolo contendere plea by
Executive to a felony, gross misdemeanor or misdemeanor involving moral
turpitude, or any public conduct by Executive that has or can reasonably be
expected to have a detrimental effect on the Company;

(b)                                 Any act of material misconduct, willful and
gross negligence, or breach of duty to the Company, including, but not limited
to, embezzlement, fraud, dishonesty, nonpayment of an obligation owed to the
Company, or willful breach of fiduciary duty to the Company which results in a
material loss, damage, or injury to the Company;

(c)                                  Any breach of any material provision of
this Agreement or of the Company’s announced rules, codes or polices, which
remains uncured or uncorrected for a period of thirty (30) days following
written notice thereof to Executive specifying such breach;

(d)                                 Any act of insubordination by Executive;
provided, however, an act of insubordination by Executive shall not constitute
Cause if Executive cures or remedies such insubordination within thirty (30)
days after written notice to Executive, without material harm or loss to the
Company, unless such insubordination is a part of a pattern of chronic
insubordination, which may be evidenced by reports or warning letters given by
the Company to Executive, in which case such insubordination is deemed not
curable.

(e)                                  Any unauthorized disclosure of any Company
trade secret or confidential information, or conduct constituting unfair
competition with respect to the Company, including inducing a party to breach a
contract with the Company; or

(f)                                    A willful violation of federal or state
securities laws.

The identification of a significant or material weakness in the Company’s
internal control over financial reporting, or an error, inaccuracy or
misstatement in financial statements resulting in a restatement of financial
statements shall not, by itself, constitute Cause, unless the same results from
(i) a failure of Executive to address recommendations or directives from the
Audit Committee or the Company’s outside auditors; (ii) a chronic failure of
Executive to carry out the major duties of his employment or to follow or
implement Company’s established internal controls over financial reporting; or
(iii) a failure on the part of Executive to communicate material financial
information on a timely basis to the Company’s Audit Committee or outside
auditors regarding the Company’s financial reporting.

 

5

--------------------------------------------------------------------------------


 

In making such determination, the Board shall act in good faith and give
Executive a reasonably detailed written notice and a reasonable opportunity to
be heard on the issues at a Board or Committee meeting.  For purposes of this
Agreement, no act or failure by the Executive shall be considered “willful” if
such act is done by Executive in good faith in the belief that such act is or
was lawful and in the best interest of the Company or one or more of its
businesses.  Nothing in this paragraph 6.03 shall be construed to prevent
Executive from contesting the Board or Committee’s determination that Cause
exists.  In the event of such termination, and not withstanding any contrary
provision otherwise stated, Executive shall receive only his Base Salary earned
through the date of termination.

6.04  Executive may terminate his employment upon sixty (60) days prior written
notice to the Company for “Good Reason.”  For purposes of this Agreement, “Good
Reason” means any of the following actions taken by the Company without Cause:

(a)                                  the Company or any of its subsidiaries
reduces Executive’s Base Salary or base rate of annual Compensation as in effect
immediately prior to the Change of Control, or otherwise fails to provide
Executive compensation and benefit plans, arrangements, policies and procedures
which, taken as a whole, are materially less favorable to Executive than those,
taken as a whole, provided by the Company or any of its subsidiaries to
Executive immediately prior to the Change of Control;

(b)                                 without Executive’s express written consent,
the Company or any of its subsidiaries significantly reduces Executive’s job
authority and responsibility as the Company’s Chief Financial Officer, as
conducted on the date preceding a Change of Control;

(c)                                  without Executive’s express written
consent, the Company or any of its subsidiaries requires Executive to change the
location of Executive’s job or office, so that Executive will be based at a
location more than fifty (50) miles from the location of Executive’s job or
office immediately prior to the Change of Control;

(d)                                 a successor company fails or refuses to
assume the Company’s obligations under this Agreement; or

(e)                                  the Company or any successor company
breaches any of the material provisions of this Agreement; provided, however,
that Executive shall provide detailed information to the Company in such written
notice and such grounds for Good Reason are not remedied or continue for a
period of thirty (30) days or more following receipt of such notice.

If Executive intends to terminate this Agreement for Good Reason, Executive must
give not less than sixty (60) days written notice to the Company of the facts or
events giving rise to Good Reason, and must give such notice within ninety (90)
days following the facts or event alleged to give rise to Good Reason.  The
failure to give such notice shall be deemed a waiver of the right to terminate
this Agreement for Good Reason based on such fact or event.

6.05  During the term of his employment and for 24 months after the date of
Executive’s termination of employment, (i) Executive shall not, directly or
indirectly, make or publish any

 

6

--------------------------------------------------------------------------------


 

disparaging statements (whether written or oral) regarding the Company or any of
its affiliated companies or businesses, or the affiliates, directors, officers,
agents, principal shareholders or customers of any of them and (ii) neither the
Company or any of its affiliated companies or businesses or their affiliates,
directors, or officers shall directly or indirectly, make or publish any
disparaging statements (whether written or oral) regarding Executive. 
Information  which the Company or Executive is required to make or disclose
regarding the other to comply with laws or regulations, or makes in a pleading
on the advice of litigation counsel, shall not constitute a disparaging
statement.

6.06  Upon any termination of Executive’s employment with the Company, Executive
shall be deemed to have resigned from all other positions he then holds as an
officer, employee or director or other independent contactor of the Company or
any of its subsidiaries or affiliates, unless otherwise agreed by the Company
and Executive.

ARTICLE 7

SEVERANCE PAYMENTS

7.01  The Company, its successors or assigns, will pay Executive as severance
pay a lump sum (the “Severance Payment”) amount equal to twelve (12) months of
the Executive’s monthly Base Salary for full-time employment at the time of
Executive’s termination:

(a)                                  if (i) there has been a Change of Control
of the Company (as defined in Section 7.02), and (ii) Executive is an active and
full-time employee at the time of the Change of Control, and (iii) within twelve
(12) months following the date of the Change of Control, Executive’s employment
is involuntarily terminated for any reason (including Good Reason (as definition
Section 6.04)), other than for Cause or death or disability.  If prior to a
Change of Control (a) Executive’s employment is involuntarily terminated by the
Company without cause or (b) Executive terminates his employment for Good
Reason, and such termination for Good Reason (x) occurred at the request of a
person who indicated an intention, or taken steps reasonably calculated, to
effect a Change of Control or (y) otherwise occurred in connection with, or in
anticipation of, a Change of Control which actually occurs, then the termination
of Executive’s employment shall be deemed to have occurred immediately following
a Change of Control; or

(b)                                 the employment of Executive is terminated by
the Company without Cause, or by the Executive for Good Reason; or

(c)                                  if (i) a Change in Control (as defined in
Section 7.02) occurred prior to Executive commencing his employment with the
Company, and (ii) at the time of the Change in Control Executive had accepted
employment with the Company as indicated by his execution of this Agreement and
as a result he was no longer employed by his previous employer, and (iii) the
Company decided to not commence Executive’s employment as a result of the Change
in Control.

 

7

--------------------------------------------------------------------------------


 

Nothing in this Subsection 7.01 shall limit the authority of the Committee or
Board to terminate Executive’s employment in accordance with Section 6.03. 
Payment of the Severance Payment pursuant to Section 7.01, less customary
withholdings, shall be made in one lump sum within thirty (30) days of the
Executive’s termination or resignation.  In addition, the Severance Payment
shall be reduced by the amount of cash severance-type benefits to which
Executive may be entitled pursuant to any other cash severance plan, agreement,
policy or program of the Company or any of its subsidiaries; including any
payment for post-employment restrictions, provided, however, that if the amount
of cash severance benefits payable under such other severance plan, agreement,
policy or program is greater than the Severance Payment payable pursuant to this
Agreement, Executive will be entitled to receive the amounts payable under such
other plan, agreement, policy or program which exceeds the Severance Payment. 
Without limiting other payments which would not constitute “cash severance-type
benefits” hereunder, any cash settlement of stock options, accelerated vesting
of stock options and retirement, pension and other similar benefits shall not
constitute “cash severance-type benefits” for purposes of this Section 7.01.

7.02  For the purposes of this Agreement, “Change of Control” shall mean any one
of the following:

(a)                                  an acquisition by any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) of 50% or more of either: 
(1) the then outstanding Stock; or (2) the combined voting power of the
Company’s outstanding voting securities immediately after the merger or
acquisition entitled to vote generally in the election of directors; provided,
however, that the following acquisition shall not constitute a Change of
Control:  (i) any acquisition directly from the Company; (ii) any acquisition by
the Company or Subsidiary; (iii) any acquisition by the trustee or other
fiduciary of any employee benefit plan or trust sponsored by the Company or a
Subsidiary; or (iv) any acquisition by any corporation with respect to which,
following such acquisition, more than 50% of the Stock or combined voting power
of Stock and other voting securities of the Company is beneficially owned by
substantially all of the individuals and entities who were beneficial owners of
Stock and other voting securities of the Company immediately prior to the
acquisition in substantially similar proportions immediately before and after
such acquisition; or

(b)                                 individuals who, as of the date of this
Agreement, constitute the Board (the “Incumbent Board”), cease to constitute a
majority of the Board.  Individuals nominated or whose nominations are approved
by the Incumbent Board and subsequently elected shall be deemed for this purpose
to be members of the Incumbent Board; or

(c)                                  approval by the shareholders of the Company
of a reorganization, merger, consolidation, liquidation, dissolution, sale or
statutory exchange of Stock which changes the beneficial ownership of Stock and
other voting securities so that after the corporate change the immediately
previous owners of 50% of Stock and other

 

8

--------------------------------------------------------------------------------


 

voting securities do not own 50% of the Company’s Stock and other voting
securities either legally or beneficially; or

(d)                                 the sale, transfer or other disposition of
all substantially all of the Company’s assets; or

(e)                                  a merger of the Company with another entity
after which the pre-merger shareholders of the Company own less than 50% of the
stock of the surviving corporation.

A “Change of Control” shall not be deemed to occur with respect to Executive if
the acquisition of a 50% or greater interest is by a group that includes the
Executive, nor shall it be deemed to occur if at least 50% of the Stock and
other voting securities owned before the occurrence are beneficially owned
subsequent to the occurrence by a group that includes the Executive.

7.03  In addition to the Severance Payment payable pursuant to Section 7.01, the
Company will pay Executive a pro-rata portion of any bonus pursuant to any bonus
plan or arrangement established or mutually agreed-upon prior to termination, to
the extent earned through the date of termination, based upon the requirements
or criteria of such bonus plan or arrangement, as the Board shall in good faith
determine.  Such pro-rated bonus, shall be payable at the time and in the manner
payable to other executives of the Company who participate in such plan or
arrangement.

7.04  If Executive becomes entitled to the Severance Payment pursuant to Section
7.01, Executive shall be entitled to receive, if Executive is eligible to and
elects to continue, medical coverage from the Company as provided by law
(commonly referred to as the COBRA continuation period), as part of his
severance benefit, continued medical coverage under the Company’s medical plan. 
The Company will pay the cost of premiums for such COBRA coverage for Executive
and his eligible dependents for a period of one year following termination, or
until Executive is covered by another medical plan providing medical benefits to
Executive.  Executive must be eligible for COBRA coverage, elect COBRA during
the COBRA election period, and comply with all requirements to obtain such
coverage, to be eligible for coverage and for this benefit.

7.05  Notwithstanding any other provision of this Agreement, the Company and
Executive intend that any payments, benefits or other provisions applicable to
this Agreement comply with the payout and other limitations and restrictions
imposed under Section 409A of the Code (“Section 409A”), as clarified or
modified by guidance from the U.S. Department of Treasury or the Internal
Revenue Service — in each case if and to the extent Section 409A is otherwise
applicable to this Agreement and such compliance is necessary to avoid the
penalties otherwise imposed under Section 409A.  In this connection, the Company
and Executive agree that the payments, benefits and other provisions applicable
to this Agreement, and the terms of any deferral and other rights regarding this
Agreement, shall be deemed modified if and to the extent necessary to comply
with the payout and other limitations and restrictions imposed under Section
409A, as clarified or supplemented by guidance from the U.S. Department of
Treasury or the Internal Revenue Service — in each case if and to the extent
Section 409A is otherwise

 

9

--------------------------------------------------------------------------------


 

applicable to this Agreement and such compliance is necessary to avoid the
penalties otherwise imposed under Section 409A.

7.06  The Company may withhold from any amounts payable under this Agreement all
federal, state, city or other taxes required by applicable law to be withheld by
the Company.

7.07  Section 7.01 of this Agreement is not intended to and shall not be
construed as providing for cumulative or duplicative payments under its
subsections (a), (b), or (c). Similarly, any payment under Section 6.02 shall
not be cumulative or duplicative of any payment under Article 7.

7.08  The provisions of this Article 7 will be deemed to survive the termination
of this Agreement for the purposes of satisfying the obligations of the Company
and Executive hereunder.

ARTICLE 8

NONDISCLOSURE

8.01  Except as permitted or directed by the Company or as may be required in
the proper discharge of Executive’s employment hereunder, Executive shall not,
during his employment or at any time thereafter, divulge, furnish or make
accessible to anyone or use in any way any Confidential Information of the
Company.  “Confidential Information” means any information or compilation of
information that the Executive learns or develops during the course of his/her
employment that is not generally known, that is proprietary to or within the
unique knowledge of the Company, from which it derives economic value (whether
or not conceived, originated, discovered, or developed in whole or in part by
Executive).  Confidential Information includes but is not limited to, the
following types of information and other information of a similar nature
(whether or not reduced to writing), all of which Executive agrees constitutes
the valuable trade secrets of the Company: research, designs, development, know
how, computer programs and processes, marketing plans and techniques, existing
and contemplated products and services, customer and product names and related
information, prices sales, inventory, personnel, computer programs and related
documentation, technical and strategic plans, and finances.  Confidential
Information also includes any information of the foregoing nature that the
Company treats as proprietary or designates as Confidential Information, whether
or not owned or developed by the Company.  “Confidential Information” does not
include information that (a) is or becomes generally available to the public
through no fault of Executive, (b) was known to Executive prior to its
disclosure by the Company, as demonstrated by files in existence at the time of
the disclosure, (c) becomes known to Executive, without restriction, from a
source other than the Company, without breach of this Agreement by Executive and
otherwise not in violation of the Company’s rights, or (d) is explicitly
approved for release by written authorization of the Company.

8.02  In the event of a breach or threatened breach by Executive of the
provisions of this Article 8, the Company shall be entitled to an injunction
restraining Executive from directly or indirectly disclosing, disseminating,
lecturing upon, publishing or using such confidential, trade secret or
proprietary information (whether in whole or in part) and restraining Executive
from

 

10

--------------------------------------------------------------------------------


 

rendering any services or participating with any person, firm, corporation,
association or other entity to whom such knowledge or information (whether in
whole or in part) has been disclosed, without the posting of a bond or other
security.  Nothing herein shall be construed as prohibiting the Company from
pursuing any other equitable or legal remedies available to it for such breach
or threatened breach, including the recovery of damages from Executive.

8.03  Executive agrees that all notes, data, reference materials, documents,
business plans, business and financial records, computer programs, and other
materials that in any way incorporate, embody, or reflect any of the
Confidential Information, whether prepared by Executive or others, are the
exclusive property of the Company, and Executive agrees to forthwith deliver to
the Company all such materials, including all copies or memorializations
thereof, in Executive’s possession or control, whenever requested to do so by
the Company, and in any event, upon termination of Executive’s employment with
the Company.

8.04  The Executive understands and agrees that any violation of this Article 8
while employed by the Company may result in immediate disciplinary action by the
Company, including termination of employment for Cause.

8.05  The provisions of this Article 8 shall survive termination of this
Agreement indefinitely.

ARTICLE 9

NON-INTERFERENCE AND NON-RECRUITMENT

9.01  Executive agrees that during the term of his employment and for a period
of two (2) years after termination of employment (the “Restricted Period”) he
will not directly or indirectly (i) in any way interfere or attempt to interfere
with the Company’s relationships with any of its current or potential customers,
vendors, investors, business partners, or (ii) employ or attempt to employ any
of the Company’s employees on behalf of any other entity, whether or not such
entity competes with the Company.

9.02  Executive agrees that breach by him of the provisions of this Article 9
will cause the Company irreparable harm that is not fully remedied by monetary
damages.  In the event of a breach or threatened breach by Executive of the
provisions of this Article 9, the Company shall be entitled to an injunction
restraining Executive from directly or indirectly competing or recruiting as
prohibited herein, without posting a bond or other security.  Nothing herein
shall be construed as prohibiting the Company from pursuing any other equitable
or legal remedies available to it for such breach or threatened breach,
including the recovery of damages from Executive.

9.03  The Executive understands and agrees that any violation of this Article 9
while employed by the Company may result in immediate disciplinary action by the
Company, including termination of employment for Cause.

9.04  The obligations contained in this Article 9 shall survive the termination
of this Agreement indefinitely.

 

11

--------------------------------------------------------------------------------


 

ARTICLE 10

MISCELLANEOUS

10.01  Governing Law.  This Agreement shall be governed and construed according
to the laws of the State of Minnesota without regard to conflicts of law
provisions.  The Company and Executive agree that if any action is brought
pursuant to this Agreement that is not otherwise resolved by arbitration
pursuant to Section 10.06, such dispute shall be resolved only in the District
Court of Hennepin County, Minnesota, or the United States District Court for
Minnesota, and each party hereto unconditionally (a) submits for itself in any
proceeding relating to this Agreement, or for recognition and enforcement of any
judgment in respect thereof, to the exclusive jurisdiction of the Hennepin
County, Minnesota District Courts or the United States Federal District Court
for Minnesota, and agrees that all claims in respect to any such proceeding
shall be heard and determined in Hennepin County, Minnesota, Minnesota District
Court or, to the extent permitted by law, in such federal court, (b) consents
that any such proceeding may and shall be brought in such courts and waives any
objection that it may now or thereafter have to the venue or jurisdiction of any
such proceeding in any such court or that such proceeding was brought in an
inconvenient court and agrees not to plead or claim the same; waives all right
to trial by jury in any proceeding (whether based on contract, tort or
otherwise) arising out of or relating to this Agreement, or its performance
under or the enforcement of this Agreement; (d) agrees that service of process
in any such proceeding may be effected by mailing a copy of such process by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, to such party at its address as provided in Section 10.06; and
(e) agrees that nothing in this Agreement shall affect the right to effect
service of process in any other manner permitted by the laws of the State of
Minnesota.

10.02  Successors.  This Agreement is personal to Executive and Executive may
not assign or transfer any part of his rights or duties hereunder, or any
compensation due to him hereunder, to any other person or entity.  This
Agreement may be assigned by the Company and the Company.  The Company shall
require any successor or assignee, whether direct or indirect, by purchase,
merger, consolidation or otherwise, to all or substantially all the business or
assets of the Company, expressly and unconditionally to assume and agree to
perform the Company’s obligations under this Agreement, in the same manner and
to the same extent that the Company would be required to perform if no such
succession or assignment had taken place.  In such event, the term “Company,” as
used in this Agreement, shall mean the Company as defined above and any
successor or assignee to the business or assets which by reason hereof becomes
bound by the terms and provisions of this Agreement.

10.03  Waiver.  The waiver by the Company of the breach or nonperformance of any
provision of this Agreement by Executive will not operate or be construed as a
waiver of any future breach or nonperformance under any such provision of this
Agreement or any similar agreement with any other Executive.

10.04  Entire Agreement; Modification.  This Agreement supersedes, revokes and
replaces any and all prior oral or written understandings, if any, between the
parties relating to the subject matter of this Agreement.  The parties agree
that this Agreement: (a) is the entire understanding and agreement between the
parties; and (b) is the complete and exclusive

 

12

--------------------------------------------------------------------------------


 

statement of the terms and conditions thereof, and there are no other written or
oral agreements in regard to the subject matter of this Agreement.  Except for
modifications described in Article 3, this Agreement shall not be changed or
modified except by a written document signed by the parties hereto.

10.05  Severability and Blue Penciling.  To the extent that any provision of
this Agreement shall be determined to be invalid or unenforceable as written,
the validity and enforceability of the remainder of such provision and of this
Agreement shall be unaffected.  If any particular provision of this Agreement
shall be adjudicated to be invalid or unenforceable, the Company and Executive
specifically authorize the tribunal making such determination to edit the
invalid or unenforceable provision to allow this Agreement, and the provisions
thereof, to be valid and enforceable to the fullest extent allowed by law or
public policy.

10.06  Arbitration.  Any dispute, claim or controversy arising under this
Agreement shall, at the request of any party hereto be resolved by binding
arbitration in Hennepin County, Minnesota by a single arbitrator selected by
employer and Executive, with arbitration governed by The United States
Arbitration Act (Title 9, U.S. Code); provided, however, that a dispute, claim
or controversy shall be subject to adjudication by a court in any proceeding
against the Company or Executive involving third parties (in addition to the
Company or Executive).  Such arbitrator shall be a disinterested person who is
either an attorney, retired judge or labor relations arbitrator.  In the event
employer and Executive are unable to agree upon such arbitrator, the arbitrator
shall, upon petition by either the Company or Executive, be designated by a
judge of the Hennepin County District Court.  The arbitrator shall have the
authority to make awards of damages as would any court in Minnesota having
jurisdiction over a dispute between employer and Executive, except that the
arbitrator may not make an award of exemplary damages or consequential damages. 
In addition, the Company and Executive agree that all other matters arising out
of Executive’s employment relationship with the Company shall be arbitrable,
unless otherwise restricted by law.

(a)                                  In any arbitration proceeding, each party
shall pay the fees and expenses of its or his own legal counsel.

(b)                                 The arbitrator, in his or her discretion,
shall award legal fees and expenses and costs of the arbitration, including the
arbitrator’s fee, to a party who substantially prevails in its claims in such
proceeding.

(c)                                  Notwithstanding this Section 10.06, in the
event of noncompliance or violation, as the case may be, of Sections 8 or 9 of
this Agreement, the Company may alternatively apply to a court of competent
jurisdiction for a temporary restraining order, injunctive and/or such other
legal and equitable remedies as may be appropriate, if it and such court
reasonably determines that the Company would have no adequate remedy at law for
such violation or noncompliance.

10.07  Legal Fees.  If any contest or dispute shall arise between the Company
and Executive regarding any provision of this Agreement, and such dispute
results in court proceedings or arbitration, a party that prevails to a
substantial extent with respect to a claim brought and pursued in connection
with such dispute, shall be entitled to recover its legal fees

 

13

--------------------------------------------------------------------------------


 

and expenses reasonably incurred in connection with such dispute.  Such
reimbursement shall be made as soon as practicable following the resolution of
the dispute (whether or not appealed) to the extent a party receives documented
evidence of such fees and expenses.

10.08  Notices.  For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when personally delivered or may send by certified mail,
return receipt requested, postage prepaid, addressed to Executive at his
residence address appearing on the records of the Company and to the Company at
its then current executive offices to the attention of the Board.  All notices
and communications shall be deemed to have been received on the date of delivery
thereof or on the third business day after the mailing thereof, except that
notice of change of address shall be effective only upon actual receipt.  No
objection to the method of delivery may be made if the written notice or other
communication is actually received.

10.09  Survival.  The provisions of this Article 10 shall survive the
termination of this Agreement, indefinitely.

IN WITNESS WHEREOF the following parties have executed the above instrument the
day and year first above written.

 

 

GRANITE CITY FOOD & BREWERY LTD.

 

 

 

 

 

 

 

By

/s/ Steven J. Wagenheim

 

 

Steven J. Wagenheim, Chief Executive Officer

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

By

/s/ James G. Gilbertson

 

 

James G. Gilbertson

 

14

--------------------------------------------------------------------------------


 

SCHEDULE A

1.                                       Executive Benefits:

(a)                                  Monthly allowance for cellular telephone.

(b)                                 $350 monthly allowance for automobile.

(c)                                  Participation in Company health insurance
plan as the same exists or as modified from time to time.  The Company currently
pays approximately 70% of major medical insurance premiums for family coverage,
and 100% of premiums for dental, long-term disability and life insurance. 
Employee cost is currently approximately $110.00 per pay period.

(d)                                 Participation in Company group life
insurance program, which is generally two times base salary.

(e)                                  Allowance for professional continuing
education.

2.                                       Executive will be furnished with a
Company laptop computer with appropriate software.

 

A-1

--------------------------------------------------------------------------------